Citation Nr: 0718648	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-38 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade Bosley, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to December 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision by the Indianapolis, Indiana Department 
of Veterans Affairs (VA) Regional Office (RO).  In March 
2006, a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is of record.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

It is not in dispute that the veteran engaged in combat.  His 
awards and decorations include a Combat Infantryman's Badge.  

At the March 2006 hearing it was noted that there were 
private medical records that were outstanding, and the 
veteran's attorney indicated he would seek to obtain them.  
In April 2006 correspondence, the attorney noted that the 
records were unavailable as the treatment providers (Dr. 
Singh and St. Joseph's/Trinity Center) indicated that the 
treatment too remote.  He requested that the case be decided 
based on the evidence of record.  It is unclear from the 
record exactly what records were sought, and whether any 
psychiatric treatment records are available.

The veteran's psychiatric disability picture is clouded by a 
history of alcohol dependence which a VA psychologist thought 
was primary, and which a private psychologist opined was 
secondary to PTSD.  The May 2004 VA examining psychologist 
determined, in essence, that while the veteran reported some 
symptoms of PTSD, he did not meet the DSM-IV criteria for a 
diagnosis of PTSD.  On the other hand, on October 2005 
private psychological evaluation, it was determined that the 
veteran did meet the criteria for a diagnosis of PTSD.  Both 
psychologists indicated they had reviewed the veteran's 
claims file.  Significantly, history the veteran provided the 
VA evaluating psychologist differed somewhat from that 
offered to the private psychologist, e.g., the VA 
psychologist noted (p. 2 of report) that the veteran denied 
postservice treatment for psychiatric disability while the 
private psychologist noted a history (provided by the 
veteran's wife; see p. 8 of report) of the veteran being 
treated by a psychiatrist about 10 years prior.  

At any rate, the history reported and symptoms noted on the 
two evaluations are inconsistent; consequently it cannot be 
determined from the record which opinion is more probative.  
Consequently, another psychiatric evaluation/medical opinion 
is necessary.  At the March 2006 Travel Board hearing the 
veteran expressed that he would prefer to be examined in 
Indianapolis.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify any and all providers of 
psychiatric treatment he received since 
his separation from service.  With his 
cooperation (i.e., in providing any 
necessary releases) the RO should secure 
complete clinical records from all 
identified treatment providers who have 
not already indicated that records sought 
are unavailable.

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
(in Indianapolis, if possible) to 
determine whether he has PTSD (under DSM-
IV criteria) based on his Vietnam combat 
stressor.  The veteran's claims folder 
(with the examiner's attention directed to 
the hearing testimony and the 
psychological evaluations of May 2004 and 
October 2005) must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner's opinion as to 
whether or not the veteran has PTSD must 
be accompanied by an explanation of 
rationale which specifically comments on 
(explains the basis for any disagreement 
with) the two psychologist's 
reports/opinions.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his attorney the opportunity 
to respond before the claims file is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



